

117 HR 4984 IH: Reversing Executive Negligence Towards American Laws Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4984IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Van Duyne (for herself, Mr. Weber of Texas, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit a Federal official from establishing, extending, maintaining, implementing, or enforcing a moratorium on evictions unless explicitly authorized by Federal statute, and for other purposes.1.Short titleThis Act may be cited as the Reversing Executive Negligence Towards American Laws Act or the RENTAL Act.2.Explicit statutory authorization for imposition of moratorium on evictions(a)In generalNo Federal official, including the President and the Secretary of Health and Human Services, may establish, extend, maintain, implement, or enforce a moratorium on evictions unless Federal statute explicitly authorizes such action.(b)Moratorium on evictions definedIn this Act, the term moratorium on evictions means a rule or order that prevents an action, with respect to real property, by a landlord, owner of real property, or other person with a legal right to pursue eviction to remove or cause the removal of a tenant, lessee, resident, or a trespasser on real property, from such property.